Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 6/27/2022. Claim 21 has been amended. No claims have been further cancelled or added. Therefore, claims 21-40 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Belfer et al. (5,918,598) discloses a mouth seal assembly for use with a nasal mask system, comprising: a mouth seal (102; sealing strip) configured to, in use, engage the patient's face around the patient's mouth and form a seal with the patient's oral airway (sealing strip 102 is in the form of a mouth or lip section flap being configured in the shape of a pair of lips) (col. 7, lines 33-65), the mouth seal being substantially independent from a supply of pressurized air from the nasal mask system (the seal itself does not receive any pressurized air as it’s simply a flap); and a mount provided to the mouth seal and configured to support the mouth seal on the nasal mask system (the mount is interpreted as being the connection point including the bottom side edge), wherein the mouth seal comprises a cushioning material to provide the seal with the patient's oral airway in use (cushioning material 50; lip section includes double-sided adhesive tap) (col. 7, line 65 - col. 8, line 30), and wherein the mount is constructed from a malleable material so that the mouth seal may be adjusted to best fit each individual patient (the cushioning material is soft and malleable which is also adhered to best fit each patient) (col. 7, lines 33-65). Berthon-Jones et al. (5,560,354) teaches a CPAP mask that makes use of cushioning material that is for both nasal masks and the seal for the mouth for preventing air leakage during CPAP that comprises silicone (col. 4, lines 62-67). Jestrabek-Hart (6,470,886) teaches a nasal mask comprising both a nasal mask and a mouth seal, but the mouth seal is not specifically mounted to the nasal mask. Jestrabek instead teaches a mount for a lower strap for a headgear. The prior art of record does not disclose, teach, or fairly suggest a mount provided to the mouth seal configured to support the mouth seal wherein the mount is constructed from a malleable material being different material than the silicone material of the mouth seal. Therefore, claims 21-40 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619